DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-9 are pending and have been examined in this application. 
This communication is the first action on the merits.

Specification
The abstract of the disclosure is objected to because of the following informalities: 
Line 10 states “…enables it to utilize a pressure changes…”., but should be amended to state – enables it to utilize a pressure change—

Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 6, and 9 are objected to because of the following informalities: 
Claim 1, lines 2-3 state “of the sensing modules”, but should be amended to state –of sensing modules—
 Claim 1, lines 9-10 state “enabling the electronic device for utilizing a change…”, but should be amended to state – enabling the electronic device to utilize a change—
Claim 1, lines 12-13 state “enabling the electronic device for calculating adjustments…”, but should be amended to state – enabling the electronic device to calculate adjustments—
Claim 1, lines 15-16 state “enabling the electronic device for presenting…”, but should be amended to state – enabling the electronic device to present—
Claim 6, lines 4-5 state “of the sensing modules”, but should be amended to state –of sensing modules—
Claim 9, lines 2-3 state “of the sensing modules”, but should be amended to state –of sensing modules—
Similarly to claim 1, as explained above, claims 6 and 9 comprise the use of the phrase “enabling…for”. However, the correct preposition following the verb “enabling” in these instances should be “to” instead of “for”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saxon et al. (US 7072763) in view of Doerksen et al. (US 4816802).
Regarding Claim 1, Saxon et al. discloses a weight sensing assembly comprising: a sensing module (see 24a-24j), the sensing module being one of a plurality (see fig. 1) of the sensing modules, each of the sensing modules being configured to be mountable (see fig. 1) to a respective one of a plurality of wheels (see figs. 1 and 3) of a semi-trailer truck (38, 40) such that each axle (28a-28e) of the semi-trailer truck has a sensing module engaged to outside wheels thereof, the sensing module being configured for obtaining a pressure measurement (Column 3, lines 46-49) and for transmitting (Cols. 3 and 4, lines 65-67 and 1-11) the pressure measurement to an electronic device (36); and programming code selectively positionable on the electronic device enabling (Col. 4, lines 2-11) the electronic device to utilize a change in the pressure measurement upon positioning of a load upon the semi-trailer truck for determining a weight (axle loads) positioned upon an associated axle, for enabling (Cols. 3 and 4, lines 65-67 and 1-49) the electronic device to calculate adjustments to positions of a sliding fifth wheel (Col. 4, lines 29-38; 32) and sliding tandems (Col. 4, lines 29-38; see 50) of the semi-trailer truck for obtaining positions thereof to achieve a legal weight distribution (Col. 4, lines 39-49) of the load, and for enabling the electronic device for presenting, upon a screen (52) thereof, the adjustments to a user.
However, Saxon et al. does not disclose that the sensing module is configured for obtaining a pressure measurement of a tire engaged to the wheel.
Doerksen et al. teaches a sensing module (see fig. 2) mountable on a respective one of a plurality of wheels (20, 26) of a semi-trailer truck for obtaining a pressure measurement (Col. 3, lines 12-25) of a tire (30) engaged to the wheel, wherein the sensor module comprises a housing (48), a connector (see 50) engaged (see fig. 2) to the housing and the wheel, and a tube (54) engaged (see fig. 2) to the sensor (see fig. 4) extending from the housing and engaging a valve stem (40) of the tire.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the sensing module of Saxon et al. in view of the teachings of Doerksen et al., such that the sensing module was similar to that of Doerksen et al. and was configured for obtaining a pressure measurement of a tire engaged to the wheel, as by doing so, the sensor modules mountable on the plurality of wheels would more accurately determine the weight of the load positioned upon the associated axles of the semi-trailer truck by directly measuring the pressure of the tires supporting the load, enabling the electronic device to calculate more precise adjustments to the positions of the sliding fifth wheel and the sliding tandems of the semi-trailer truck.

Regarding Claim 6, discloses a weight sensing assembly and semi-trailer truck combination comprising: a semi-trailer truck (38, 40) comprising a plurality of wheels (see figs. 1 and 3) engaged to a plurality of axles (28a-28e), each wheel having a tire (see figs. 1 and 3) engaged thereto; a sensing module (see 24a-24j), the sensing module being one of a plurality of the sensing modules, each of the sensing modules being mounted (see fig. 1) to a respective one of the wheels such that each axle has a sensing module engaged to outside wheels thereof, the sensing module being configured for obtaining (Column 3, lines 46-49) a pressure measurement and for transmitting (Cols. 3 and 4, lines 65-67 and 1-11) the pressure measurement; and an electronic device (36) having programming code positioned thereupon enabling (Col. 4, lines 2-11) the electronic device for utilizing a change in the pressure measurement for the tire upon positioning of a load upon the semi-trailer truck for determining a weight (axle loads) positioned upon an associated axle, for enabling (Cols. 3 and 4, lines 65-67 and 1-49) the electronic device for calculating adjustments to positions of a sliding fifth wheel (Col. 4, lines 29-38; 32) and sliding tandems (Col. 4, lines 29-38; see 50) of the semi-trailer truck for obtaining positions thereof to achieve a legal weight distribution (Col. 4, lines 39-49) of the load, and for enabling the electronic device for presenting, upon a screen (52) thereof, the adjustments to a user.
However, Saxon et al. does not disclose that the sensing module is configured for obtaining a pressure measurement of an associated tire.
Doerksen et al. teaches a sensing module (see fig. 2) mountable on a respective one of a plurality of wheels (20, 26) of a semi-trailer truck for obtaining a pressure measurement (Col. 3, lines 12-25) of a tire (30) engaged to the wheel, wherein the sensor module comprises a housing (48), a connector (see 50) engaged (see fig. 2) to the housing and the wheel, and a tube (54) engaged (see fig. 2) to the sensor (see fig. 4) extending from the housing and engaging a valve stem (40) of the tire.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the sensing module of Saxon et al. in view of the teachings of Doerksen et al., such that the sensing module was similar to that of Doerksen et al. and was configured for obtaining a pressure measurement of a tire engaged to the wheel, as by doing so, the sensor modules mountable on the plurality of wheels would more accurately determine the weight of the load positioned upon the associated axles of the semi-trailer truck by directly measuring the pressure of the tires supporting the load, enabling the electronic device to calculate more precise adjustments to the positions of the sliding fifth wheel and the sliding tandems of the semi-trailer truck.

Claims 2-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saxon et al. (US 7072763) in view of Doerksen et al. (US 4816802). as applied to claims 1 and 6 above, and further in view of Rensel (US 6036179).
Regarding Claim 2, Saxon et al., as modified, discloses the weight sensing assembly, wherein the sensing module (Doerksen et al.; see fig. 2) comprises: a housing (48) defining an interior space (see fig. 4); a battery (66) engaged to the housing and positioned in the interior space; a sensor (fig. 4; see 52, 70, 72) engaged to the housing and positioned in the interior space, the sensor being configured for measuring pressure (Col. 3, lines 12-25) and for relaying the pressure measurement; a transmitter (64) engaged to the housing and positioned in the interior space; and a tube (54) engaged (see figs. 2 and 4) to the sensor and extending from the housing, the tube being configured for engaging a valve stem (40) of the tire such that the tube is in fluidic communication with the tire.
Therefore, Saxon et al., as modified, does not disclose that the sensing module comprises a microprocessor engaged to the housing and positioned in the interior space, the microprocessor being operationally engaged to the battery, the sensor being operationally engaged to the microprocessor, and the microprocessor engaged to the transmitter so as to be positioned for selectively actuating the transmitter for transmitting the pressure measurement to the electronic device.
Rensel teaches a sensing module (27) mountable (see fig. 4) on a respective one of a plurality of wheels (20, 22) of a semi-trailer truck (see fig. 6) for obtaining a pressure measurement (Col. 6, lines 13-31) of a tire (22) engaged to the wheel, wherein the sensor module comprises a housing (see figs. 4 and 5), a battery (28) within (see fig. 5) the housing, a microprocessor (33) operationally engaged to the battery, a sensor (29) being operationally engaged to the microprocessor, and the microprocessor engaged to a transmitter (34, 36) so as to be positioned for selectively actuating (Col. 4, lines 51-56) the transmitter for transmitting the pressure measurement to an electronic device (see 54c).
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the sensing module of Saxon et al., as modified, in view of the teachings of Rensel, to include a microprocessor engaged to the housing and positioned in the interior space for transmitting the pressure measurement to the electronic device, as by doing so, the microprocessor would automate the process of selectively actuating the transmitter for transmitting the pressure measurement to the electronic device (Rensel; Col. 4, lines 51-56), such that constant data regarding the pressure levels of the respective tires would be provided to the electronic device, ensuring that a legal weight distribution of the load was constantly achieved. 

Regarding Claim 3, Saxon et al., as modified, discloses the weight sensing assembly, wherein the tube (Doerksen et al.; 54) is engaged (see fig. 2; the tube engaged to the tire and the valve stem) to the tire (Saxon et al.; see figs. 1 and 3), the valve stem (Doerksen et al.; 40) being engaged (see fig. 2) to the tube proximate to the tire.
Regarding Claim 4, Saxon et al., as modified, discloses the weight sensing assembly, further including a connector (Doerksen et al.; 50) engaged to the housing (48) and being configured (see fig. 2) for engaging a respective wheel (Saxon et al.; see figs. 1 and 3) of the semi- trailer truck (38, 40) such that the sensing module (Doerksen et al.; see fig. 2) is mounted to the respective wheel.

Regarding Claim 5, Saxon et al., as modified, discloses the weight sensing assembly, wherein the connector (Doerksen et al.; 50) comprises a bracket (76) having opposed ends (fig. 3; see the left and right side ends of the bracket on opposite sides of 84), the bracket having a pair of holes (84; see fig. 2 and 86) positioned therein, each hole being positioned proximate (see fig. 2) to a respective opposed end such that the hole is positioned for aligning with a respective orifice (Cols. 5 and 6, lines 63-68 and 1-2) positioned in a hub (34) of the wheel (Saxon et al.; see figs. 1 and 3), wherein the hole and the respective orifice are positioned for insertion of a fastener (Doerksen et al.; 86) for fastening the housing to the hub.

Regarding Claim 7, Saxon et al., as modified, discloses the weight sensing assembly, wherein the sensing module (Doerksen et al.; see fig. 2) comprises: a housing (48) defining an interior space (see fig. 4); a battery (66) engaged to the housing and positioned in the interior space; a sensor (fig. 4; see 52, 70, 72) engaged to the housing and positioned in the interior space, the sensor being configured for measuring pressure (Col. 3, lines 12-25) and for relaying the pressure measurement; a transmitter (64) engaged to the housing and positioned in the interior space; and a tube (54) engaged (see figs. 2 and 4) to the sensor and extending from the housing, the tube being configured for engaging a valve stem (40) of the tire such that the tube is in fluidic communication with the tire.
Saxon et al., as modified, does not disclose that the sensing module comprises a microprocessor engaged to the housing and positioned in the interior space, the microprocessor being operationally engaged to the battery, the sensor being operationally engaged to the microprocessor, and the microprocessor engaged to the transmitter so as to be positioned for selectively actuating the transmitter for transmitting the pressure measurement to the electronic device.
Rensel teaches a sensing module (27) mountable (see fig. 4) on a respective one of a plurality of wheels (20, 22) of a semi-trailer truck (see fig. 6) for obtaining a pressure measurement (Col. 6, lines 13-31) of a tire (22) engaged to the wheel, wherein the sensor module comprises a housing (see figs. 4 and 5), a battery (28) within (see fig. 5) the housing, a microprocessor (33) operationally engaged to the battery, a sensor (29) being operationally engaged to the microprocessor, and the microprocessor engaged to a transmitter (34, 36) so as to be positioned for selectively actuating (Col. 4, lines 51-56) the transmitter for transmitting the pressure measurement to an electronic device (see 54c).
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the sensing module of Saxon et al., as modified, in view of the teachings of Rensel, to include a microprocessor engaged to the housing and positioned in the interior space for transmitting the pressure measurement to the electronic device, as by doing so, the microprocessor would automate the process of selectively actuating the transmitter for transmitting the pressure measurement to the electronic device (Rensel; Col. 4, lines 51-56), such that constant data regarding the pressure levels of the respective tires would be provided to the electronic device, ensuring that a legal weight distribution of the load was constantly achieved. 

Regarding Claim 8, Saxon et al., as modified, discloses the weight sensing assembly, wherein the tube (Doerksen et al.; 54) is engaged (see fig. 2; the tube engaged to the tire and the valve stem) to the tire (Saxon et al.; see figs. 1 and 3), the valve stem (Doerksen et al.; 40) being engaged (see fig. 2) to the tube proximate to the tire.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saxon et al. (US 7072763) in view of Doerksen et al. (US 4816802) in view of Rensel (US 6036179).
Regarding Claim 9, Saxon et al. discloses a weight sensing assembly comprising: a sensing module (see 24a-24j), the sensing module being one of a plurality (see fig. 1) of the sensing modules, each of the sensing modules being configured to be mountable (see fig. 1) to a respective one of a plurality of wheels (see figs. 1 and 3) of a semi-trailer truck (38, 40) such that each axle (28a-28e) of the semi-trailer truck has a sensing module engaged to outside wheels thereof, the sensing module being configured for obtaining a pressure measurement (Column 3, lines 46-49) and for transmitting (Cols. 3 and 4, lines 65-67 and 1-11) the pressure measurement to an electronic device (36), and programming code selectively positionable on the electronic device enabling (Col. 4, lines 2-11) the electronic device to utilize a change in the pressure measurement upon positioning of a load upon the semi-trailer truck for determining a weight (axle loads) positioned upon an associated axle, for enabling (Cols. 3 and 4, lines 65-67 and 1-49) the electronic device to calculate adjustments to positions of a sliding fifth wheel (Col. 4, lines 29-38; 32) and sliding tandems (Col. 4, lines 29-38; see 50) of the semi-trailer truck for obtaining positions thereof to achieve a legal weight distribution (Col. 4, lines 39-49) of the load, and for enabling the electronic device for presenting, upon a screen (52) thereof, the adjustments to a user.
Saxon et al. does not disclose that that the sensing module is configured for obtaining a pressure measurement of a tire engaged to the wheel, or a housing defining an interior space, a battery engaged to the housing, a transmitter engaged to the housing, a tube engaged to a sensor and a valve stem, or a connector engaged to the housing and the wheel.
Doerksen et al. teaches a sensing module (see fig. 2) mountable on a respective one of a plurality of wheels (20, 26) of a semi-trailer truck for obtaining a pressure measurement (Col. 3, lines 12-25) of a tire (30) engaged to the wheel, wherein the sensor module comprises a housing (48), a connector (see 50) engaged (see fig. 2) to the housing and the wheel, and a tube (54) engaged (see fig. 2) to the sensor (see fig. 4) extending from the housing and engaging a valve stem (40) of the tire. 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the sensing module of Saxon et al. in view of the teachings of Doerksen et al., such that the sensing module was similar to that of Doerksen et al. and was configured for obtaining a pressure measurement of a tire engaged to the wheel, as by doing so, the sensor modules mountable on the plurality of wheels would more accurately determine the weight of the load positioned upon the associated axles of the semi-trailer truck by directly measuring the pressure of the tires supporting the load, enabling the electronic device to calculate more precise adjustments to the positions of the sliding fifth wheel and the sliding tandems of the semi-trailer truck.
Therefore, Saxon et al. as modified, discloses the sensing module comprising: a housing (Doerksen et al.; 48) defining an interior space (see fig. 4); a battery (66) engaged to the housing and positioned in the interior space; a sensor (fig. 4; see 52, 70, 72) engaged to the housing and positioned in the interior space, the sensor being configured for measuring pressure (Col. 3, lines 12-25) and for relaying the pressure measurement; a transmitter (64) engaged to the housing and positioned in the interior space; a tube (54) engaged (see figs. 2 and 4) to the sensor and extending from the housing, the tube being configured for engaging a valve stem (40) of the tire such that the tube is in fluidic communication with the tire, and a connector (50) engaged to the housing (48) being configured (see fig. 2) for engaging a respective wheel (Saxon et al.; see figs. 1 and 3) of the semi-trailer truck (38, 40) such that the sensing module (Doerksen et al.; see fig. 2) is mounted to the respective wheel, wherein the connector (50) comprises a bracket (76) having opposed ends (fig. 3; see the left and right side ends of the bracket on opposite sides of 84), the bracket having a pair of holes (84; see fig. 2 and 86) positioned therein, each hole being positioned proximate (see fig. 2) to a respective opposed end such that the hole is positioned for aligning with a respective orifice (Cols. 5 and 6, lines 63-68 and 1-2) positioned in a hub (34) of the wheel (Saxon et al.; see figs. 1 and 3), wherein the hole and the respective orifice are positioned for insertion of a fastener (Doerksen et al.; 86) for fastening the housing to the hub.
Lastly, Saxon et al., as modified, does not disclose that the sensing module comprises a microprocessor engaged to the housing and positioned in the interior space, the microprocessor being operationally engaged to the battery, the sensor being operationally engaged to the microprocessor, and the microprocessor engaged to the transmitter so as to be positioned for selectively actuating the transmitter for transmitting the pressure measurement to the electronic device.
Rensel teaches a sensing module (27) mountable (see fig. 4) on a respective one of a plurality of wheels (20, 22) of a semi-trailer truck (see fig. 6) for obtaining a pressure measurement (Col. 6, lines 13-31) of a tire (22) engaged to the wheel, wherein the sensor module comprises a housing (see figs. 4 and 5), a battery (28) within (see fig. 5) the housing, a microprocessor (33) operationally engaged to the battery, a sensor (29) being operationally engaged to the microprocessor, and the microprocessor engaged to a transmitter (34, 36) so as to be positioned for selectively actuating (Col. 4, lines 51-56) the transmitter for transmitting the pressure measurement to an electronic device (see 54c).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the sensing module of Saxon et al., as modified, in view of the teachings of Rensel, to include a microprocessor engaged to the housing and positioned in the interior space for transmitting the pressure measurement to the electronic device, as by doing so, the microprocessor would automate the process of selectively actuating the transmitter for transmitting the pressure measurement to the electronic device (Rensel; Col. 4, lines 51-56), such that constant data regarding the pressure levels of the respective tires would be provided to the electronic device, ensuring that a legal weight distribution of the load was constantly achieved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616